DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 23, 2022. 
The Applicant's amendment filed on March 23, 2022 was received. Claim 1 was amended. Claims 2-31 were canceled. Claims 32-50 were added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a lower pressure environment” in claim 43 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, any pressure is considered as “a lower pressure environment”. However, applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukanskis (US5077099).
Regarding claim 1, Kukanskis teaches a method of electroless copper plating on a substrate (abstract). Kukanskis teaches electroless plating bath 12 is provided in an electroless plating vessel or tank 10 (column 5 lines 45-55) (disposing an electroless solution in a container). Kukanskis teaches the substrates 14 are suspended in the plating bath (column 5 lines 60-65, see figures 1 and 2) (disposing a first substrate in the container), wherein the substrates are activated with palladium/ tin catalyst for the electroless plating (column 1 lines 30-35, column 2 lines 20-30), and the activated surface is considered as exposed metal surface. Kukanskis teaches to form the electroless plating layer on the activated surface (column 5 lines 20-45). Kukanskis does not teach the electroless solution are flowing in and out of the container during the electroless plating (column 5 line 50 to column 6 line 65, see figures 1 and 2). 
Regarding claim 40, Kukanskis teaches more than one substrate (providing a second substrate) are suspended (immersed) in the electroless plating bath (column 5 lines 55-60, see figures 1 and 2).
Regarding clam 41, Kukanskis teaches to vibrate the substrate rack but does not teach to vibrate or agitate the solution and the solution are not flowing in and out of the container during the electroless plating process (column 5 line 65 to column 6 line 11, see figures 1 and 2), thus the Kukanskis teaches forming the first meal layer on the exposed metal surface of the first substrate by keeping the electroless solution still in the container. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Schmeling (US3934054).
Regarding claim 1, Kao teaches a method of electroless plating a substrate (abstract, 0006). Kao teaches to a first substrate 211 comprising metal first components 215 (paragraphs 0025 and 0035, see figure 2F) (the first substrate having an exposed metal surface). Kao teaches to contact the substrate with an electroless plating solution to form a conductive material layer on the exposed metal surface (paragraphs 0028 and 0036 and see figures 2G and 2H) (forming a first metal layer on the exposed metal surface of the first substrate). Kao teaches the solution flows through the components to form the electroless plating layer (paragraphs 0036, see figure 2G) and does not explicitly teach the electroless solution and the first substrate are deposed in a container, however, it would have been obvious that the solution and the first subtract would need to be disposed in some sort of container to allow the solution to contact with the substrate. Kao does not explicitly teach the solution does not flow in and out of the container during the electroless plating process, however, it would be obvious to try to perform the electroless plating process with or without flowing the electroless solution in and out of the container as there is only two identified, predictable solutions (with or without), with a reasonable expectation of success (MPEP 2143 I. E.)
Nevertheless, Schmeling teaches a method of electroless plating (abstract) and discloses the article and the electroless plating bath are contained in a tank 1 (column 4 lines 45-55, see figure 1). Schmeling teaches a flow of the solution relative to the substrate is created by suspending the substrate in the tank and by moving, vibrating or rotating the container within which the substrate to plated is immersed in the solution and the solution are not flowing in and out of the tank (column 7 line 40 to column 8 line 15, see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forming the first meal layer on the exposed metal surface of the first substrate with a flow in a container without flowing the electroless solution in and out of the container as suggested by Schmeling in the method of Kao because Schmeling teaches such technique, unlike pumps or impellers, does not require complicated structure within the container to create the flow of the solution (column 7 lines 50-65). 
Regarding claim 36, Kao teaches to dispose a second substrate 221 facing the first substrate 211, wherein the second substrate 221 comprises metal second components 225 (exposed metal face) (paragraphs 0025, 0035, see figures 2F-2G). Kao teaches to form a second metal layer on the exposed metal surface of the second substrate (paragraph 0028, 0036, see figures 2F-2H). Kao teaches the second metal layer connects to the first metal layer at an interface (paragraphs 0036 and 0029, see figure 2H and 1B).
Regarding claim 38, Kao teaches to dispose a second substrate 221 facing the first substrate 211, wherein the second substrate 221 comprises metal second components 225 (exposed metal face) (paragraphs 0025, 0035, see figures 2F-2G). Kao teaches to form a second metal layer on the exposed metal surface of the second substrate (paragraph 0028, 0036, see figures 2F-2H). Kao teaches the second metal layer connects to the first metal layer at an interface (paragraphs 0036 and 0029, see figure 2H and 1B). Kao teaches an indentation on the first metal film is formed by the interface (see figure 2H and 1B), wherein such indentation (a first void) is formed between the exposed metal surface (first metal component) and the interface, and a distance between the first void and the interface is smaller than a distance between the exposed metal surface and the interface. 
Regarding claim 39, Kao teaches an indentation on the second metal film is formed by the interface (see figure 2H and 1B), wherein a distance between the second void and the interface is smaller than a distance between a distance between the first void and the interface and wherein a diameter of the second void is greater than a diameter of the first void (see figure 1A number 1e and 1f). In addition, it is well settled that changes in size/proportion or shape (relative size and distance of the voids) were a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configurations (size/proportion or shape) were significant (MEEP 2144.04 IV. A. B.).
Regarding claim 40, Kao teaches to dispose a second substrate 221 facing the first substrate 211 in the container (paragraphs 0025, 0035, see figures 2F-2G), wherein the solution flow through the two substrates (paragraph 0036), which indicates the two substrates are at least partially immersed in the solution. Schmeling also teaches the substrate are immersed in the solution (see figure 1).
Regarding claim 41, Kao teaches the flow of the solution varies from 0 to 10ml/min (paragraph 0039), which indicates the flow is still (at 0 ml/min) at least for certain moments during the deposition.

Claims 32-34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Schmeling (US3934054) as applied to claims 1, 36 and 38-41 above, and further in view of Akram (US6310484). 
Regarding claim 32, Kao’s first metal components also reads on the limitation of first electrical connector as it is connected with the second metal components during electroless plating of the conductive material (paragraphs 0028, 0036, figure 2H). Thus, Kao teaches all limitation of this claim, except the first electrical connector is formed on the exposed metal surface. However, Akram teaches an interconnect semiconductor component, which is the same as Kao (abstract, paragraphs 0022-0023). Akram teaches bumped contacts 16 (first electrical connector) is attached to land pads 16 and conductive layer 30 (column 6 lines 15-30, column 35-60, figure 3), wherein both the connections (exposed metal surface) have a width greater than the wide of the first electrical connector. Since Kao teaches to form the electroless plating layer to cover the first electrical connector (see figures 1B), the combination of Kao and Akram teaches forming the first metal layer to cover (at least a portion of) the exposed metal surface and a lateral surface of the first electrical connector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a exposed metal surface on the substrate so the electrical connector is formed on the exposed metal surface as suggested by Akram in the method of Kao in view of Schmeling because Akram teaches such configurations allows electrical communications with the integrated circuits contained on the substrate and function as electrical connection points from the outside for applying electronic signals to the integrated circuits (column 4 lines 35-50).
Regarding claim 33, the combination of Kao and Akram teaches the first metal layer spaced part from a portion of the exposed metal surface (see figure 1B of Kao, and figure 3 of Akram).  
Regarding claim 34, the combination of Kao and Akram teaches forming the first metal layer and a lateral surface of the fist metal layer is within a vertical projection area of the exposed metal surface on the first substrate (see figure 1B of Kao, and figure 3 of Akram).  
Regarding claim 42, Kao’s first metal components also reads on the limitation of first electrical connector as it is connected with the second metal components during electroless plating of the conductive material (paragraphs 0028, 0036, figure 2H). Thus Kao teaches all limitation of this claim, except the first electrical connector is formed on the exposed metal surface. However, Akram teaches a interconnect semiconductor component, which is the same as Kao (abstract, paragraphs 0022-0023). Akram teaches bumped contacts 16 (first electrical connector) is attached to land pads 16 and conductive layer 30 (column 6 lines 15-30, column 35-60, figure 3), wherein both the connections (exposed metal surface) have a width greater than the wide of the first electrical connector. Since Kao teaches to form the electroless plating layer to cover the first electrical connector (see figures 1B), the combination of Kao and Akram teaches forming the first metal layer to cover (at least a portion of) the exposed metal surface and a lateral surface of the first electrical connector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a exposed metal surface on the substrate so the electrical connector is formed on the exposed metal surface as suggested by Akram in the method of Kao in view of Schmeling because Akram teaches such configurations allows electrical communications with the integrated circuits contained on the substrate and function as electrical connection points from the outside for applying electronic signals to the integrated circuits (column 4 lines 35-50). The combination of Kao and Akram teaches the first metal layer spaced part from a portion of the exposed metal surface (see figure 1B of Kao, and figure 3 of Akram).  
Kao teaches to dispose a second substrate 221 facing the first substrate 211, wherein the second substrate 221 comprises metal second components 225 (exposed metal face) (paragraphs 0025, 0035, see figures 2F-2G). Kao teaches to form a second metal layer on the exposed metal surface of the second substrate (paragraph 0028, 0036, see figures 2F-2H). Kao teaches the second metal layer connects to the first metal layer at an interface (paragraphs 0036 and 0029, see figure 2H and 1B). Kao teaches an indentation on the first metal film is formed by the interface (see figure 2H and 1B), wherein such indentation (a first void) is formed between the exposed metal surface (first metal component) and the interface, and a distance between the first void and the interface is smaller than a distance between the exposed metal surface and the interface. Kao teaches to dispose a second substrate 221 facing the first substrate 211 in the container (paragraphs 0025, 0035, see figures 2F-2G), wherein the solution flow through the two substrates (paragraph 0036), which indicates the two substrates are at least partially immersed in the solution. Schmeling also teaches the substrate are immersed in the solution (see figure 1).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Schmeling (US3934054) and Akram (US6310484) as applied to claims 1, 32-34, 36 and 38-42 above, and further in view of Helber (US4616596).
Regarding claim 35, Kao in view of Schemling and Akram teaches all limitations of this claim, except the surface of the first metal layer is rougher than a surface of the first electrical connector. However, Helber teaches a method of electroless plating (abstract) and discloses rough plating texture can be achieved by adjusting plating environment (column 3 lines 15-25 and column 3 lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a rough plating layer texture (rougher than the substrate) as suggested by Helber in the method of Kao in view of Schmeling because Helber teaches such rough texture of the plating layer is desired for allowing adhesion of various plastic or other materials to the plated surface (column 2 lines 15-25). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Schmeling (US3934054) as applied to claims 1, 36 and 38-41 above, and further in view of Helber (US4616596).
Regarding claim 37, Kao in view of Schemling teaches all limitations of this claim, except the surface of the second metal layer is rougher than a surface of the second electrical connector. However, Helber teaches a method of electroless plating (abstract) and discloses rough plating texture can be achieved by adjusting plating environment (column 3 lines 15-25 and column 3 lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a rough plating layer texture (rougher than the substrate) as suggested by Helber in the method of Kao in view of Schmeling because Helber teaches such rough texture of the plating layer is desired for allowing adhesion of various plastic or other materials to the plated surface (column 2 lines 15-25).

Claims 43-46 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Nakano (US20050022745). 
Regarding claim 43, Kao teaches a method of electroless plating a substrate (abstract, 0006). Kao teaches to a first substrate 211 comprising metal first components 215 (paragraphs 0025 and 0035, see figure 2F) (proving a first electrical connector of a first substrate in an electroless solution). Kao teaches to contact the substrate with an electroless plating solution to form a conductive material layer on the exposed metal surface (paragraphs 0028 and 0036 and see figures 2G and 2H) (forming a first metal layer on the first electrical connector. Kao teaches the solution flows through the components to form the electroless plating layer (paragraphs 0036, see figure 2G). Kao teaches to control the difference between a first width (W1) of the first metal layer on a first side of the first electrical connector and a second with (W2) of the first metal layer on a second side of the first electrical connector to be within 20% of a thickness of the first metal layer (paragraph 0029, see figure 1B). Kao does not explicitly teach the electroless plating occurs in the vacuum chamber, thus, it is reasonably expected Kao teaches the electroless plating process is conducted in ambient pressure, which reads on the claimed limitation of “lower pressure environment” (see 112 rejections above).
Nevertheless, Nakano teaches a method of electroless plating (abstract) and discloses the electroless plating is conducted in a reduced pressure environment (lower pressure environment) (pargraph 0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electroless plating layer in a lower pressure environment as suggested by Nakano in the method of Kao because Nakano teaches air in the plating solution can hinder the plating reaction (paragraph 0069). 
Regarding claim 44, Kao teaches an indentation on the first metal film is formed by the top surface of the first metal layer (see figures 2H and 1B), wherein such indentation (a first void) is closer to the top surface of the first metal layer than to the first electrical connector (see figures 2H and 1B).
Regarding claim 45, Kao teaches to dispose a second substrate 221 facing the first substrate 211, wherein the second substrate 221 comprises metal second components 225 (paragraphs 0025, 0035, see figures 2F-2G). Kao teaches to form a second metal layer on the second substrate (paragraph 0028, 0036, see figures 2F-2H). Kao teaches the second metal layer connects to the first metal layer at an interface (paragraphs 0036 and 0029, see figures 2H and 1B). Kao teaches a second void is formed proximal to the interface and between the second substrate and the first electrical connector (see figures 2H and 1B). 
Regarding claim 46, Kao teaches the widths (W1 and W2) are substantially equal (paragraph 0029), both Kao (at ambient pressure) and Nakano teaches to control the lower pressure environment. 
Regarding claim 48, Kao teaches to dispose a second substrate 221 facing the first substrate 211, wherein the second substrate 221 comprises metal second components 225 (paragraphs 0025, 0035, see figures 2F-2G). Kao teaches to form a second metal layer on the second substrate (paragraph 0028, 0036, see figures 2F-2H). Kao teaches the second metal layer connects to the first metal layer at an interface (paragraphs 0036 and 0029, see figures 2H and 1B) (bonding the second metal layer to the first metal layer and encapsulating the first metal layer and the second metal layer). 
Regarding claim 49, Kao teaches to dispose a second substrate 221 facing the first substrate 211 in the container (paragraphs 0025, 0035, see figures 2F-2G), wherein the solution flow through the two substrates (paragraph 0036), which indicates the two substrates are at least partially immersed in the solution.
Regarding claim 50, Kao teaches an indentation on the first metal film is formed by the top surface of the first metal layer (see figures 2H and 1B), wherein such indentation (a first void) is closer to the top surface of the first metal layer than to the first electrical connector (see figures 2H and 1B). Kao teaches to dispose a second substrate 221 facing the first substrate 211, wherein the second substrate 221 comprises metal second components 225 (paragraphs 0025, 0035, see figures 2F-2G). Kao teaches to form a second metal layer on the second substrate (paragraph 0028, 0036, see figures 2F-2H). Kao teaches the second metal layer connects to the first metal layer at an interface (paragraphs 0036 and 0029, see figures 2H and 1B) (bonding the second metal layer to the first metal layer and encapsulating the first metal layer and the second metal layer). Kao teaches the widths (W1 and W2) are substantially equal (paragraph 0029), both Kao (at ambient pressure) and Nakano teaches to control the lower pressure environment. Kao teaches the solution flow through the two substrates (paragraph 0036), which indicates the two substrates are at least partially immersed in the solution.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Nakano (US20050022745) as applied to claims 43-46 and 48-50 above, and further in view of Ivanov (US20040253826). 
Regarding claim 47, Kao teaches to directing the electroless solution toward the first electrical connector in one direction (paragraph 0036, see figure 2G). Thus, Kao in view of Nakano teaches all limitations of this claim, except flowing the solution in at least two non-parallel directions. However, Ivanov teaches an electroless plating method (abstract, paragraphs 0017) and discloses the solution are flowed toward the plated object in at least two non-parallel direction (paragraph 0127, see figure 8a and 8b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flow electroless plating solution to the substrate in at least two non-parallel directions as suggested by Ivanov in the method of Kao in view of Nakano because Ivanov teaches such configurations allow fluids to be distributed to a larger surface area of the substrate (paragraph 0127). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 32-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/ROBERT S WALTERS JR/Primary Examiner, Art Unit 1717